Judgment, Criminal Division of the Supreme Court, Bronx County (Robert G. Seewald, J.), rendered September 27, 2006, convicting defendant, after a nonjury trial, of harassment in the second degree, and sentencing him to a term of 15 days, reversed, on the law, and the misdemeanor information dismissed.
On September 8, 2004, citing New York State Constitution, article VI, § 28 (c) and section 211 (1) (a) of the Judiciary Law as the source of her authority, Chief Judge Kaye promulgated Rules of the Chief Judge (22 NYCRR) part 42, which authorized the Chief Administrator of the Courts, in consultation and agreement with the Fresiding Justice of the First Judicial Department, to establish the Criminal Division of the Supreme Court in Bronx County (BCD) and to provide for *533the transfer thereto of “some or all classes of cases pending in the Criminal Court of the City of New York in Bronx County in which at least one felony or misdemeanor is charged therein” (22 NYCRR 42.1 [b], [c]).
The avowed purpose of part 42 was “to promote the administration of justice in the criminal courts in Bronx County by authorizing deployment of the judges of those courts in a manner that assures that all present and future caseload demands in such county will be met as expeditiously and effectively as possible” (22 NYCRR 42.1 [a]).
On September 21, 2004, the Chief Administrative Judge, purporting to act pursuant to “the authority vested in [him] and upon consultation with the Administrative Board of the Courts,” promulgated Rules of the Chief Administrator of the Courts (22 NYCRR) part 142, which established the BCD, to which all pending and future Bronx County criminal cases charging at least one class A misdemeanor or a felony, not resolved at arraignment, would be transferred for further proceedings (22 NYCRR 142.1, 142.2). On September 27, 2004, the Administrative Judge of Bronx County issued an order putting the transfer order into effect as of November 5, 2004. The Bronx Administrative Judge’s order purports to have been issued “pursuant to the authority vested ... by article VI, § 19 (a) of the State Constitution and pursuant to direction of the Chief Administrative Judge of the Courts as provided in section 142.2 (b) . . . and further, upon finding that it will promote the administration of justice in Bronx County for selected components of the criminal caseload of its courts.”
These directives effectively merged the New York City Criminal Court in the Bronx with the State Supreme Court in the Bronx, creating a single consolidated criminal trial court for all cases charging at least one class A misdemeanor or a felony.
On October 1, 2005, defendant Edgar Correa’s case was transferred to the newly formed BCD. Correa had been charged by information in the Bronx Criminal Court with assault in the third degree (Penal Law § 120.00 [1]), menacing in the second degree (Penal Law § 120.14 [1]), and criminal possession of a weapon in the fourth degree (Penal Law § 265.01 [2]), all class A misdemeanors, and with harassment in the second degree (Penal Law § 240.26 [1]), a violation.1 Defendant was convicted of harassment in the second degree and this appeal followed. By *534letter of the Clerk of the Court dated February 22, 2009, this Court asked for additional briefing, in this and two other appeals, on the following issues, which do not have to be preserved for appellate review (see People v Patterson, 39 NY2d 288, 295 [1976]; People v Harper, 37 NY2d 96, 99 [1975]): (1) whether the establishment of the BCD under part 142 of the Rules of the Chief Administrator of the Courts is consistent with the Constitution and statutes of the State of New York; and (2) whether the Supreme Court possesses jurisdiction over a criminal case absent the filing of an indictment or superior court information as specified in CPL 210.05.
Although parts 42 and 142 and the Bronx Administrative Judge’s order, which established the BCD and put the transfer order into effect, recite that they are promulgated pursuant to the authority granted by article VI, § 28 (c) and § 19 (a) of the State Constitution, and section 211 (1) (a) of the Judiciary Law, numerous other provisions of the State Constitution, Judiciary Law and Criminal Procedure Law relating to the structure of the Unified Court System and the authority of the Chief Judge, Chief Administrator and Legislature to regulate the courts must be considered in determining these issues. As discussed below, an analysis of these provisions leads to the conclusion that in transferring all cases charging a class A misdemeanor to the newly created BCD, causing a collapse of the constitutionally created Criminal Court of the City of New York in the Bronx, the Chief Judge and Chief Administrator overstepped the bounds of the administrative and operational authority they possess under State Constitution, article VI, § 28 and § 19 (a), and Judiciary Law §§ 211 and 212, and impinged on the Legislature’s reserved primary power to alter and regulate jurisdiction, practice and procedure under State Constitution, article VI, § 30.
Consequently, we now hold that the establishment of the BCD by administrative decree, which eviscerates the Bronx Criminal Court by depriving it of its jurisdiction over class A misdemeanors and effectively restructures the constitutionally created Unified Court System, is not justifiable under the State Constitution, the Criminal Procedure Law, the Judiciary Law or any of the statutes or rules governing the administrative powers of the Chief Judge of the State of New York and Chief Administrator of the Courts.
By constitutional amendment, State Constitution, article VI, effective September 1, 1962, vested judicial authority of the State in a unified court system (NY Const, art VI, § 1). Pursuant to article III, § 1, “[t]he legislative power of this state shall *535be vested in the senate and assembly,” which traditionally requires “that the Legislature make the critical policy decisions” (Bourquin v Cuomo, 85 NY2d 781, 784 [1995]).
State Constitution, article VI, § 6 (d) continued the Supreme Court, with article VI, § 7 (a) providing, in pertinent part, that the Supreme Court “shall have general original jurisdiction in law and equity” and, in the City of New York, “exclusive jurisdiction over crimes prosecuted by indictment, provided, however, that the legislature may grant to the city-wide court of criminal jurisdiction of the city of New York jurisdiction over misdemeanors prosecuted by indictment.” State Constitution, article VI, § 15 (a) directs that the “legislature shall by law establish ... a single court of city-wide criminal jurisdiction in and for the city of New York.”
Section 15 (c) provides that the court of city-wide criminal jurisdiction shall have “jurisdiction over crimes and other violations of law, other than those prosecuted by indictment, provided, however, that the legislature may grant to said court jurisdiction over misdemeanors prosecuted by indictment; and over such other actions and proceedings, not within the exclusive jurisdiction of the supreme court, as may be provided by law” (NY Const, art VI, § 15 [c]). Section 15 (d) provides that the “provisions of this section shall in no way limit or impair the jurisdiction of the supreme court as set forth in section seven of this article” (NY Const, art VI, § 15 [d]).
Pursuant to this constitutional mandate, effective September 1, 1962, the former Court of Special Sessions was abolished and the New York City Criminal Court, of which the Bronx Criminal Court is a part, was created.
It is the dissent’s position that the authority of the Chief Judge and Chief Administrator to transfer all cases charging a class A misdemeanor from the Bronx Criminal Court to the BCD is expressly provided by article VI, § 28 of the State Constitution and section 211 (1) (a) and section 212 of the Judiciary Law. The dissent contends that this complete transfer power does not run afoul of State Constitution, article VI, § 30, does not require legislative consent, cannot be defeated by statute and is free of the strictures that apply when individual court transfers occur under article VI, § 19 of the State Constitution.
This position cannot withstand scrutiny.
Under the 1962 state constitutional reorganization, the general supervisory powers formerly granted to individual courts passed to the Administrative Board of the Judicial Conference (NY Const, art VI, § 28; see Matter of Bowne v County of Nassau, 37 NY2d 75, 79 [1975]), composed of the Chief Judge of the *536Court of Appeals and the Presiding Justice of each of the Appellate Division Departments. Effective in 1978, the State Constitution was again amended to vest in the Chief Judge the general supervisory powers formerly exercised by the Administrative Board and to create the position of Chief Administrator of the Courts, to be appointed by the Chief Judge, with the advice and consent of the Administrative Board (NY Const, art VI, § 28 [a]).
Under article VI, § 28 (c), the Chief Judge, after consultation with the Administrative Board, is empowered to “establish standards and administrative policies for general application throughout the state, which shall be submitted by the chief judge to the court of appeals, together with the recommendations, if any, of the administrative board. Such standards and administrative policies shall be promulgated after approval by the court of appeals” (NY Const, art VI, § 28 [c] [emphasis added]).2 Pursuant to Judiciary Law § 211 (1), this power includes, but is not limited to, standards and administrative policies relating to, among other things, (a) “the . . . transfer of judges and causes among the courts of the unified court system,” and (b) “[t]he adoption . . . and implementation of rules and orders regulating practice and procedure in the courts, subject to the reserved power of the legislature provided for in section thirty of article six of the constitution.”
State Constitution, article VI, § 30 provides that “[t]he legislature shall have the same power to alter and regulate the jurisdiction and proceedings in law and in equity that it has heretofore exercised. The legislature may, on such terms as it shall provide and subject to subsequent modification, delegate, in whole or in part, to a court, including the appellate division of the supreme court, or to the chief administrator of the courts, any power possessed by the legislature to regulate practice and procedure in the courts. The chief administrator of the courts shall exercise any such power delegated to him or her with the advice and consent of the administrative board of the courts. Nothing herein contained shall prevent the adoption of regulations by individual courts consistent with the general practice and procedure as provided by statute or general rules.”
Pursuant to State Constitution, article VI, § 28 (b), the Chief Administrator, on behalf of the Chief Judge, is empowered to “supervise the administration and operation of the unified court *537system. In the exercise of such responsibility, the chief administrator of the courts shall have such powers and duties as may be delegated to him or her by the chief judge and such additional powers and duties as may be provided by law.” Judiciary Law § 212 (1) (c) vests the Chief Administrative Judge with the power to fix “terms and parts of court. . . and make necessary rules therefor.” Judiciary Law § 212 (2) (d) vests the Chief Administrator with authority to “[a]dopt rules and orders regulating practice in the courts as authorized by statute with the advice and consent of the administrative board of the courts, in accordance with the provisions of section thirty of article six of the constitution.”
Thus, under State Constitution, article VI, § 28 (b), the Chief Administrator’s administrative power derives from two sources: (1) authority delegated by the Chief Judge who constitutionally is imbued with plenary authority over matters of administration, and (2) authority conferred by some other provision of law (see Bloom v Crosson, 183 AD2d 341, 345 [1992], affd 82 NY2d 768 [1993]). However, the authority of the Chief Administrator with respect to policy formulation “is not broad and unlimited but is subject to being exercised in conformity with standards which have been established in accordance with constitutional prescription” (Matter of Morgenthau v Cooke, 56 NY2d 24, 33 [1982]). It is only with respect to the plenary authority to supervise the administration and operation of the Unified Court System delegated by article VI, § 28, as distinguished from policy formulation, that the Constitution “places no limitations on the duties the Chief Judge may delegate to the administrator” (Corkum v Bartlett, 46 NY2d 424, 429 [1979]; see Matter of Met Council v Crosson, 84 NY2d 328, 334-335 [1994]).
Under this state constitutional scheme, the authority to regulate the courts is divided between the Legislature and the Chief Judge (see Bloom, 183 AD3d at 344), who may delegate authority to the Chief Administrator. While under State Constitution, article VI, § 28 (b), the Chief Administrator is granted administrative and operational authority over the courts, under the authority delegated by article VI, § 30, any rules regulating jurisdiction, practice and procedure must be consistent with existing legislation and may be subsequently abrogated only by statute (see People v Ramos, 85 NY2d 678, 687-688 [1995] [“these sources of broad judicial rule-making authority do not afford carte blanche to courts in promulgating regulations” and “no court rule can enlarge or abridge rights conferred by statute”]; Matter of A.G. Ship Maintenance Corp. v Lezak, 69 NY2d 1 [1986]; Lang v Pataki, 271 AD2d 375, 376 [2000], appeal dismissed 95 NY2d 886 [2000]; Bloom, 183 AD3d at 345-346).
*538The impact of the establishment of the BCD and the transfer of all pending and future Bronx County criminal cases charging class A misdemeanors from the Bronx Criminal Court to the BCD under part 142 of the Rules of the Chief Administrator of the Courts far exceeds the routine operation and administration of the Unified Court System contemplated by State Constitution, article VI, § 28 (c) and Judiciary Law § 211 (1) (a) and § 212 (1) (c). Bypassing the legislative process and/or a constitutional amendment, part 142 imposes a policy determination that merges the Bronx Criminal Court and Bronx Supreme Court, marginalizing the Bronx Criminal Court and effectively restructuring the constitutional Unified Court System, the significance of which has not been discussed by the lower courts that have addressed the Chief Judge’s and Chief Administrator’s authority to promulgate parts 42 and 142, respectively.3 Given this result, the Chief Judge’s and Chief Administrator’s “administrative” authority under State Constitution, article VI, § 28 and Judiciary Law § 211 (1) (a) and § 212 (1) (c) must yield to the Legislature’s reserved power to regulate practice and procedure in the courts under article VI, § 30 and Judiciary Law § 211 (1) (b) and § 212 (2) (d) (see Matter of Morgenthau v Cooke, 56 NY2d 24 [1982], supra).
While the dissent complains that we unfairly label the Chief Judge’s and Chief Administrator’s exercise of their authority as “collapsing” or “eviscerating” the Bronx Criminal Court, it does not dispute that parts 42 and 142 effectively deprive the Criminal Court of its jurisdiction over class A misdemeanors, leaving the court a shell of its former self as a result of the merger.
Significantly, there is nothing in the State Constitution that contemplates the merger of the Bronx Criminal Court into the Supreme Court. True, State Constitution article VI, § 15 contemplated a possible future merger involving the city-wide criminal court, but this was a horizontal integration, not a vertical integration. Specifically, section 15 (a) provides that the Legislature shall by law establish “a single court of city-wide civil jurisdiction and a single court of city-wide criminal jurisdiction in and for the city of New York” and that “the legislature may, upon the request of the mayor and the local legislative *539body of the city of New York, merge the two courts into one city-wide court of both civil and criminal jurisdiction.” Similarly, State Constitution, article VI, § 7 (a) and § 15 (c) demonstrate that the State Constitution contemplated an increase in the jurisdiction vested in the New York City Criminal Court, providing that the Legislature may grant the Criminal Court “jurisdiction over misdemeanors prosecuted by indictment; and over such other actions and proceedings [ ] not within the exclusive jurisdiction of the supreme court” (NY Const, article VI, § 15 [c]), not the elimination of the Criminal Court’s jurisdiction effected by part 142, which transfers all cases charging class A misdemeanors to the newly created BCD.
The argument that article VI, § 30 has no application because the first sentence limits the Legislature’s power to alter and regulate jurisdiction and proceedings in law and in equity to “that it has heretofore exercised” before voters ratified the 1962 version of the article, at which time there was no unified court system, is untenable. This interpretation, in contravention of the constitutional and statutory provisions discussed above, would imbue the Chief Judge and Chief Administrator with absolute power over the Unified Court System and deprive the Legislature of any say whatsoever with respect to their policies. Indeed, it would render superfluous the balance of the section which provides that “[t]he legislature may, on such terms as it shall provide and subject to subsequent modification, delegate, in whole or in part, to a court, including the appellate division of the supreme court, or to the chief administrator of the courts, any power possessed by the legislature to regulate practice and procedure in the courts.”
Moreover, State Constitution, article VI, § 33 provides that the Legislature “shall enact appropriate laws to carry into effect the purposes and provisions of this article, and may, for the purpose of implementing, supplementing or clarifying any of its provisions, enact any laws, not inconsistent with the provisions of this article, necessary or desirable in promoting the objectives of this article.” The section is consistent with article VI, § 30 which states that the Legislature “shall have the same power to alter and regulate the jurisdiction and proceedings in law and equity that it has heretofore exercised,” empowering the Legislature to stipulate the means by which the Supreme Court may exercise the broad discretion granted under State Constitution, article VI, § 7 (a) (see Matter of Morgenthau v Roberts, 65 NY2d 749 [1985]; Rodriguez v Myerson, 69 AD2d 162 [1979], lv denied 48 NY2d 606 [1979]).
No argument can seriously be made that part 142 does not *540run afoul of article VI, § 30 because the BCD’s rules and orders explicitly disclaim any change in procedure (22 NYCRR 143.3), and therefore do not significantly affect the legal relationship between litigating parties. Such an argument would overlook that the eradication of the Criminal Court’s jurisdiction over class A misdemeanors caused by the promulgation of part 142 has altered the jurisdiction of this Court and the Appellate Term. Pursuant to the constitutional provision permitting the Appellate Division to establish Appellate Terms within its Departments (NY Const, art VI, § 8 [a]), an Appellate Term has been created in this Department to hear appeals from the New York City Civil Court and the New York City Criminal Court sitting in New York County and in Bronx County (see 22 NYCRR 640.1). Under this rule, appeals of convictions for class A misdemeanors emanating from the Criminal Court would be heard by the Appellate Term. Appeals from the trial and special terms of the Supreme Court are taken to the Appellate Division (see CPLR 5701). However, as a consequence of the creation of the BCD, which is part of the Supreme Court, convictions for class A misdemeanors in the Bronx have now been converted to Supreme Court judgments, which, under the current rules, has caused the appeals therefrom to be heard by this Court. In contrast, a similarly situated defendant convicted of a class A misdemeanor in any other criminal court within the City of New York does not have this presumed benefit and would have his appeal heard by the Appellate Term, the appropriate forum.
Applying State Constitution, article VI, § 30, there is no legislative authority for the promulgation of parts 42 and 142. As set forth above, the general laws that allow the Chief Judge and Chief Administrator to oversee court operations cannot override the constitutionally created structure of the Unified Court System and collapse courts vertically, regardless of how laudable is part 42’s stated purpose of promoting the administration of justice in the Bronx courts by eliminating past and avoiding future backlogs.4
State Constitution, article VI, § 19 (a) does not provide the Chief Administrator with the requisite authority to promulgate *541part 142.5 Article VI, § 19 (a) provides: “As may be provided by law, the supreme court may transfer to itself any action or proceeding originated or pending in another court within the judicial department other than the court of claims upon a finding that such a transfer will promote the administration of justice.” (Emphasis added.)
Although section 19 (a) grants Supreme Court a self-executing and virtually unlimited right to transfer cases pending before it to another court with concurrent jurisdiction, it grants Supreme Court only a limited power, “[a]s may be provided by law,” to “transfer to itself any action or proceeding originated or pending in another court within the judicial department” (see Matter of Dalliessi v Marbach, 56 AD2d 858 [1977]).
In Dalliessi, the Court granted a CPLR article 78 petition which sought to prohibit a Supreme Court Justice from taking any further action with respect to a case brought in the County Court. In so doing, the Court held, in pertinent part: “The State Constitution (art VI, § 19, subd a) provides, in relevant part, that ‘the supreme court may transfer to itself any action or proceeding originated or pending in another court within the judicial department. . . upon a finding that such a transfer will promote the administration of justice.’ However, this power is limited by an introductory phrase, ‘as may be provided by law.’ CPLR 325 sets forth the grounds for removal of cases by the Supreme Court from courts of limited jurisdiction and CPLR 326 establishes the ‘procedure on removal.’ CPLR 325 does not authorize a transfer on the grounds set forth by the court herein. Under CPLR 326 (subd [b]), an order of removal is required” (56 AD2d at 858).
Here, the transfer order is not “as provided by law” in that it conflicts with the legislative mandate embodied in CPL 210.05, which provides that “[t]he only methods of prosecuting an offense in a superior court are by an indictment filed therewith by a grand jury or by a superior court information filed therewith by a district attorney.” As the Practice Commentaries to CPL 210.05 explain: “This section limits the trial jurisdiction of superior courts to offenses charged by Grand Jury indictment, or by superior court information . . . Accordingly, although superior courts have jurisdiction to try misdemeanors and petty offenses, as well as felonies, this section bars prosecution of *542those offenses in a superior court where they are charged in an accusatory instrument other than an indictment or a superior court information” (Preiser, Practice Commentaries, McKinney’s Cons Laws of NY, Book 11 A, CPL 210.05, at 85).
Nothing suggests that the Legislature intended to empower the Chief Judge or his or her designee to authorize exceptions to CPL 210.05, which dictates the means by which the Supreme Court may exercise its jurisdiction. As the jurisdiction of the New York City Criminal Court is constitutionally mandated by State Constitution, article VI, § 15 (c), which vests the court with jurisdiction over crimes and other violations of law, other than those prosecuted by indictment, the Chief Judge and Chief Administrator cannot effectively restructure the Unified Court System to incapacitate the Bronx Criminal Court by administrative fiat alone and the Bronx merger was beyond their administrative powers.
CPL 10.30 (1) does not provide the Chief Administrator with the requisite statutory authority for part 142. Under CPL 10.30 (1) (b), the Criminal Court has “[tjrial jurisdiction of misdemeanors concurrent with that of the superior courts but subject to divestiture thereof by the latter in any particular case.” “[I]n any particular case” contemplates the transfer of particular cases on a case by case basis, not a sweeping transfer of all present and future cases charging class A misdemeanors that has the effect of collapsing the constitutionally created Bronx Criminal Court, thereby altering the jurisdictional structure of the Unified Court System.
Nor does the Legislature’s use of the phrase “any particular case” in CPL 10.30 (1) (b), rather than use of a phrase that expressly limits divestiture to cases commenced by indictment, invite the Supreme Court to divest the Criminal Court of jurisdiction in all cases, without exception. While CPL 10.20 (1) (b) grants the Supreme Court trial jurisdiction of misdemeanors “concurrent with that of the local criminal courts,” this language simply accommodates the occasional prosecution of misdemeanors by indictment—a situation in which the Criminal Court would otherwise lack jurisdiction, necessitating a trial in Supreme Court (see Preiser, Practice Commentaries, McKinney’s Cons Laws of NY, Book 11 A, CPL 10.20).
Further, CPL 10.20 (2) provides that “[sjuperior courts have preliminary jurisdiction of all offenses, but they exercise such jurisdiction only by reason of and through the agency of their grand juries.” Under CPL 1.20 (25): “[a] criminal court has ‘preliminary jurisdiction’ of an offense when, regardless of whether it has trial jurisdiction thereof, a criminal action for *543such offense may be commenced therein, and when such court may conduct proceedings with respect thereto which lead or may lead to prosecution and final disposition of the action in a court having trial jurisdiction thereof.”
Under CPL 100.05: “[t]he only way in which a criminal action can be commenced in a superior court is by the filing therewith by a grand jury of an indictment against a defendant who has never been held by a local criminal court for the action of such grand jury with respect to any charge contained in such indictment. Otherwise, a criminal action can be commenced only in a local criminal court, by the filing therewith of a local criminal court accusatory instrument.”
Viewed together, CPL 10.20 (2), 1.20 (25) and 100.05 can only mean that although the superior court has original jurisdiction over a crime, an indictment must be handed down by a grand jury and filed in order to retain and exercise such jurisdiction (see People v Harper, 37 NY2d at 99 [“valid and sufficient accusatory instrument is a nonwaivable jurisdictional prerequisite to a criminal prosecution”]; People v Jackson, 153 Misc 2d 270, 271 [Sup Ct, Bronx County 1991] [“a court’s jurisdiction over a defendant in felony cases must be based upon the decision of a Grand Jury as expressed in an indictment”]).
Further, while CPL 10.30 (1) (b) states that the Criminal Court’s trial jurisdiction over misdemeanors is “subject to divestiture” by Supreme Court, CPL 170.20 and 170.25 are necessary to implement that divestiture.
CPL 170.20 (1) provides that “[i]f at any time before entry of a plea of guilty to or commencement of a trial of a local criminal court accusatory instrument containing a charge of misdemeanor, an indictment charging the defendant with such misdemeanor is filed in a superior court, the local criminal court is thereby divested of jurisdiction of such misdemeanor charge and all proceedings therein with respect thereto are terminated.”
CPL 170.25 (1) provides that “[a]t any time before entry of a plea of guilty to or commencement of a trial of a local criminal court accusatory instrument containing a charge of misdemeanor, a superior court having jurisdiction to prosecute such misdemeanor charge by indictment may, upon motion of the defendant made upon notice to the district attorney, showing good cause to believe that the interests of justice so require, order that such charge be prosecuted by indictment and that the district attorney present it to the grand jury for such purpose.”
There is no statutory authority for transfer of cases being prosecuted by misdemeanor information to Supreme Court un*544less the matter is referred to a grand jury and an indictment obtained, or the right to indictment waived and a superior court information filed (CPL 210.05; see People v Gervais, 195 Misc 2d 129 [Crim Ct, NY County 2003] [criminal court is divested of jurisdiction over felony complaint when indictment is filed with superior court]).
The dissent maintains that CPL 210.05 only limits how prosecutors invoke superior court jurisdiction, and does not bar superior courts from obtaining transfers from other courts and then applying the procedures of those courts. In support of its argument that CPL 210.05 is “ ‘not a limitation directed to the courts, but rather ... to prevent prosecutorial excess,’ ” the dissent quotes from People v Keizer (100 NY2d 114, 119 [2003]) and People v Ford (62 NY2d 275, 282 [1984]) and cites People v Iannone (45 NY2d 589, 594 [1978]). However, the quotes from the cited cases actually refer to article I, § 6 of the NY Constitution, not CPL 210.05. The power of the Supreme Court to transfer cases to itself is circumscribed by article VI, § 19 (a), which enables it to do so “[a]s may be provided by law.” Hence, article VI, § 19 (a) stands as a statutory obstacle to prosecution in a superior court by an accusatory instrument other than indictment or prosecutor’s information.
Nor is CPL 210.05 unconstitutional because it restricts the Supreme Court’s jurisdiction. As detailed above, the State Constitution grants the Legislature the authority to provide for the manner in which the Supreme Court transfers an action or a proceeding originated or pending in another court (see NY Const, art VI, § 19). Further, article VI, § 7 (a)’s broad grant of jurisdiction to the Supreme Court is subject to “the exceptions, additions and limitations created and imposed by the constitution and laws of the state” (Judiciary Law § 140-b; see Sohn v Calderon, 78 NY2d 755, 766 [1991]).
In this regard, “trial jurisdiction” is defined in terms of whether a particular accusatory instrument “may properly be filed with such court” and whether “such court has authority to . . . try . . . such accusatory instrument” (CPL 1.20 [24]). Although superior courts have jurisdiction to try misdemeanors and petty offenses, as well as felonies, CPL 210.05 bars prosecution of those offenses in a superior court where they are charged in an accusatory instrument other than an indictment or a superior court information. In this way, the section regulates the manner in which a misdemeanor can be presented to the Supreme Court, which may only exercise its jurisdiction over misdemeanors when the prescribed procedure is followed.
Thus, the State Constitution grants the Legislature the power *545to enact statutes, such as CPL 210.05, which implements the jurisdiction of courts and those statutes are part of a legitimate legislative scheme to delineate functions of the constitutionally created Criminal Court of the City of New York and reconcile its operation with the constitutionally mandated jurisdiction of the Supreme Court (see People v Barrow, 6 Misc 3d 945 [2005], supra).
We also note that while not dispositive, past efforts to restructure the Unified Court System, and to eliminate the Criminal Court, were attempted by proposing amendments to the constitution, without success (see Judith S. Kaye, Chief Judge of the State of New York, State of the Judiciary Report, Jan. 23, 2005, at 63 [citing NY Senate Bill S7510, a court merger bill introduced in the Senate but not enacted]).
Based on the foregoing, the promulgation of part 142 was beyond the authority of the Chief Administrator. Since the Chief Administrator was without authority to order the transfer, the Supreme Court never acquired jurisdiction to try and sentence defendant under a misdemeanor information (CPL 210.05; see People v Harper, 37 NY2d at 99; People v Wiltshire, 23 AD3d 86, 88 [2005], lv denied 6 NY3d 840 [2006] [Supreme Court does not have jurisdiction to proceed on a felony complaint]).
Accordingly, we reverse defendant’s conviction and, given that he has completed his sentence, dismiss the misdemeanor information (see People v Flynn, 79 NY2d 879, 882 [1992]). Concur— Andrias, J.P., Nardelli, Catterson and DeGrasse, JJ.

. A superseding information in the BCD charged defendant with an additional class A misdemeanor and violation.


. One may note that part 142 of the Rules of the Chief Administrator of the Courts is limited to procedure in Bronx County and does not “establish standards and administrative policies for general application throughout the state.”


. See People v Jones, 18 Misc 3d 63 (App Term, 1st Dept 2007), lv denied 10 NY3d 767 (2008); People v Butler, 11 Misc 3d 547 (Sup Ct, Bronx County 2005); People v Marrero, 8 Misc 3d 172 (Sup Ct, Bronx County 2005); People v Gonzalez, 6 Misc 3d 1034(A), 2005 NY Slip Op 50291(U) (Sup Ct, Bronx County 2005); People v Barrow, 6 Misc 3d 945 (Sup Ct, Bronx County 2005); People v Robinson, 6 Misc 3d 645 (Sup Ct, Bronx County 2004).


. According to a June 2009 Report on the Merger of the Bronx Supreme and Criminal Courts, prepared jointly by the Committee on Criminal Courts and the Committee on Criminal Justice Operations of the Association of the Bar of the City of New York, the stated purpose of the merger has not been achieved in that it “has had the unintended consequence of creating a far greater backlog in felony trials” (at 2). The report recommends (at 9) that “[ulnless and until it can be demonstrated that Merger can be achieved without deleterious effects on the adjudication of felony cases, it must be deemed a failure which should not be extended to other counties.”


. While the dissent posits that the power of the Chief Judge is free of the strictures that apply when individual transfers occur under State Constitution, article VI, § 19, this, as indicated above, is without merit and ignores that the Administrative Judge of Bronx County’s order effecting the transfer references article VI, § 19 (a) as a source of his authority.